                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


JONATHAN M. WEIMAR,                   )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )          No. 19-2698-JTF-tmp
                                      )
GEICO ADVANTAGE INSURANCE             )
COMPANY,                              )
                                      )
     Defendant.                       )


       ORDER DENYING MOTION FOR REVISION, GRANTING IN PART
       MOTION TO CLARIFY, AND DENYING MOTION FOR SANCTIONS


     Before the court are Geico Advantage Insurance Company’s

(“Geico”)    motion    for    revision,     or     in   the    alternative,

clarification of its prior order and Jonathan M. Weimar’s motion

for sanctions. (ECF Nos. 41 & 45.) For the reasons below, the

motion for revision is DENIED, the motion to clarify is GRANTED IN

PART, and the motion for sanctions is DENIED.

                              I.   BACKGROUND

     These   motions   stem    from   a   prior    discovery   dispute.   To

summarize, Weimar filed a putative class action against Geico in

state court. In the state court discovery process, Weimar wanted

Geico to produce its claims files for uninsured motorists from a

certain period. Geico resisted producing these files. The state

court forged a compromise and ordered Geico to produce 20% of its

claims files for uninsured motorists from the relevant period.
Geico then served Weimar with an interrogatory asking him to

identify   those   claims   of   the   sample   it   produced   that   Weimar

believed had been mishandled. The text of Geico’s interrogatory

asked Weimar to “identify” the claims “by claim number,” “describe

in detail the data from the claim file,” and “describe in detail

why Plaintiff alleges the claim was mishandled.” (ECF No. 20.)

Weimar refused to do so, asserting proportionality and attorney

work product objections. Geico moved to compel in state court.

     The state court orally ruled on Geico’s motion to compel. The

court’s oral ruling was issued in the following exchange:

     [COUNSEL FOR WEIMAR]: Your Honor, the basis for the
     objection is they didn’t ask for rolling identification.
     They asked for every claim file that was mishandled. We
     don’t have all the claim files. We are happy to provide
     kind of a rolling basis what they –

     THE COURT: It says every claim file that you allege.

     [COUNSEL FOR WEIMAR]: That’s correct. And we don’t have
     every claim – we don’t have every file.

     THE COURT: The ones that you have in your possession is
     what they’re asking for.

     [COUNSEL FOR WEIMAR]: Okay. Well, we can identify that.
     I mean, we clearly identified Weimar –

     THE COURT: And when can we do it? Can we do it by November
     15?

     [COUNSEL FOR WEIMAR]: Yes, sir.

     THE COURT: So prepare an order to that effect.

     [COUNSEL FOR WEIMAR]: Yes, sir.


                                       - 2 -
     [COUNSEL FOR GEICO]: I guess we will prepare – that will
     be our responsibility, Your Honor.

     THE COURT: What is the next one?

     [COUNSEL FOR GEICO]: And then, Your Honor, we will – if
     the Court’s permission [sic] we will put in the order
     that once the plaintiffs make a determination that
     additional claims files are mishandled, that they give
     that information to us.

     THE COURT: Absolutely.

(ECF No. 20-2 at 4-5.) At the same hearing, the state court allowed

Weimar to amend his complaint to add a request for punitive

damages. The amendment to Weimar’s complaint increased the damages

at issue over the threshold for removal to federal court under the

Class Action Fairness Act of 2005. See 28 U.S.C. § 1332(d)(2).

Later the same day, Geico filed notice of removal. (ECF No. 1.)

Consequently, a written order memorializing the state court’s oral

rulings on the motion to compel was never entered. Despite the

absence of a written order, on November 15, 2019, Weimar produced

a spreadsheet to Geico identifying by Bates number and document

identification number the documents in Geico’s sample of claims

files that Weimar argues were mishandled.

     Geico moved to compel in federal court. Geico argued that

Weimar’s   response   was   insufficient    because,   to   quote   Geico’s

original motion to compel, “Plaintiff does not ‘identify’ the

claims ‘by claim number,’ ‘describe in detail the data from the

claim file,’ or ‘describe in detail why Plaintiff alleges the claim

                                    - 3 -
was mishandled,’ as required by . . . the Chancery Court’s ruling.”

(ECF No. 20.) In response, Weimar argued that he had complied with

the state court’s order by simply identifying those claims files

he believed were mishandled. In addition, Weimar raised a number

of arguments about why the state court’s order should not have

been granted.

      This court rejected Weimar’s arguments about why the state

court’s order should not have been granted. Consistent with 28

U.S.C. § 1450, the court concluded the state court’s order remained

binding on the parties. However, this court interpreted the state

court’s order more narrowly than Geico. This court reasoned that

“[t]he   state   court’s   oral   ruling      did   not   say   anything   about

identification by claims number rather than Bates number. That

requirement appears in Geico’s original interrogatory, not in

anything announced by the state court. The court declines to assume

the   state   court   adopted     all    of     Geico’s     interrogatory    by

implication.” (ECF No. 33.) The court further reasoned that:

      The court also declines to interpret the state court’s
      oral order as requiring detailed claim-specific reasons
      about why Weimar believes each allegedly mishandled
      claim was mishandled. One of the primary purposes of the
      class action mechanism is to avoid the unnecessary
      expense of individually litigating matters that can be
      resolved on a classwide basis. Requiring detailed
      discussion of hundreds of individual claims would
      undermine this benefit — especially in a case such as
      this, where the class might never be certified. The state
      court said nothing in its oral ruling that suggests it
      wanted to impose such a pre-certification burden on

                                        - 4 -
     Weimar.

(ECF No. 33.) This court held that “[t]he state court’s oral ruling

required     Weimar   to   identify   those   claims   he   alleges   were

mishandled.” (ECF No. 33.) As Weimar had (apparently) already done

that, this court denied this aspect of the motion to compel. The

court granted the motion to compel certain other disputed discovery

responses.

     Geico moves for revision of this order. Geico makes three

arguments in support of revision, two express and one strongly

implied. The first express argument is that Weimar has indicated

in a subsequent filing that he reviewed the claims files Geico

provided. In light of this, Geico asserts “the factual basis

underlining this Court’s decision to deny GEICO’s Motion to Compel

on this issue is obviously no longer true[.]” (ECF No. 41.) The

second express argument is that Weimar has made inconsistent legal

argument in different filings, particularly about the attorney

work product doctrine. The third argument — not explicitly stated

but strongly implied — is that this court simply erred. Geico

argues it would not have been burdensome for Weimar to comply with

its interrogatory as written and that the court erred when it held

Geico was asking for “detailed claim-specific reasons” for why

each file was mishandled. (ECF No. 33.) Instead, Geico says it

“simply seeks to have the Plaintiff identify, from the review that

he has already conducted, those claim files for which it contends
                                 - 5 -
a deductible was applied when it should not have been. This will

not require a detailed analysis.” (ECF No. 41.) In the alternative,

Geico asks the court to clarify its prior order to state “whether

or not it intends for its Order to protect Plaintiff from the

disclosures of the results of his review for the duration of this

litigation,   or,   in   the   alternative,     whether   it   intends   that

Plaintiff be protected from disclosing the results of this review

until later.” (ECF No. 41.) In response, Weimar has moved sanctions

against Geico for filing this motion under Federal Rule of Civil

Procedure 37(a)(5)(B) and Local Rule 7.3(c). (ECF No. 45.)

                               II.   ANALYSIS

A.   Motion for Revision

     In this district, motions for revision are governed by Local

Rule 7.3, which provides in pertinent part:

     (b) Form and Content of Motion to Revise. A motion for
     revision must specifically show: (1) a material
     difference in fact or law from that which was presented
     to the Court before entry of the interlocutory order for
     which revision is sought, and that in the exercise of
     reasonable diligence the party applying for revision did
     not know such fact or law at the time of the
     interlocutory order; or (2) the occurrence of new
     material facts or a change of law occurring after the
     time of such order; or (3) a manifest failure by the
     Court to consider material facts or dispositive legal
     arguments that were presented to the Court before such
     interlocutory order.

     (c) Prohibition Against Repetition of Argument.       No
     motion for revision may repeat any oral or written
     argument made by the movant in support of or in
     opposition to the interlocutory order that the party
     seeks to have revised. Any party or counsel who violates
                                 - 6 -
     this restriction shall be subject to appropriate
     sanctions, including, but not limited to, striking the
     filing.

In addition, a district court has the inherent power to reconsider,

rescind, or modify an interlocutory order before entry of a final

judgment. Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 118 F.

App’x 942, 945–46 (6th Cir. 2004). “Traditionally, reconsideration

of an interlocutory order is only appropriate when one of the

following has occurred: (1) an intervening change in the law; (2)

the discovery of new evidence; or (3) the need to correct clear

error or correct manifest injustice.” Bailey v. Real Time Staffing

Services, Inc., 927 F. Supp. 2d 490, 501 (W.D. Tenn. 2012); see

also Carbon Processing & Reclamation, LLC v. Valero Mktg. & Supply

Co., No. 09–2127, 2010 WL 3925261, at *2 (W.D. Tenn. Sept. 29,

2010).   “When the parties simply ‘view the law in a light contrary

to that of [the court],’ the ‘proper recourse’ is not to file a

motion to reconsider but rather to file an appeal.”           Bailey, 927

F. Supp. 2d at 501-02 (quoting Dana Corp. v. United States, 764 F.

Supp. 482, 489 (N.D. Ohio 1991)). The parties chose not to appeal

this court’s order.

     Geico’s   first   argument   for   revision   —   that   Weimar   has

subsequently admitted he reviewed the claims files, meaning it

would not be burdensome for him to give reasons for why he believes

each claims file was mishandled — is unpersuasive. Geico asked

this court to enforce the state court’s order. The court reviewed
                                 - 7 -
the hearing transcript and concluded it did not say anything about

requiring Weimar to provide reasons for why each claims file was

mishandled. The court further reasoned that the state court said

nothing that would suggest it wanted to impose such a burden on

Weimar. The court thus denied the motion to compel. Weimar’s

subsequent review of the claims files is entirely irrelevant to

that analysis. Moreover, even if this court were to consider the

issue anew, it would not come to a different conclusion. At this

stage of the litigation, requiring Weimar to give individual

reasons for why each of 1,088 claims files was mishandled would be

burdensome, regardless of whether Weimar has reviewed those files.

     Geico’s second argument for revision — Weimar’s supposedly

inconsistent    positions   in   different   motions   —    is    also

unpersuasive.    To   the   extent   Weimar’s   arguments   may    be

inconsistent, this is not the kind of extraordinary circumstance

that justifies an order of revision.

     Geico’s third argument – that the court erred because the

company’s interrogatory did not ask for a detailed analysis – could

have been made in its original briefing. If Geico wanted to argue

its interrogatory “simply [sought] to have the Plaintiff identify,

from the review that he has already conducted, those claim files

for which it contends a deductible was applied when it should not

have been,” then Geico could have argued that in its original

motion. (ECF No. 41.) Geico chose not to argue that. It instead
                                - 8 -
argued that Weimar’s response was deficient because “Plaintiff

does not ‘identify’ the claims ‘by claim number,’ ‘describe in

detail the data from the claim file,’ or ‘describe in detail why

Plaintiff alleges the claim was mishandled,’ as required by . . .

the Chancery Court’s ruling.” (ECF No. 20.) Geico is not free to

take a new position in its motion for revision.

     Furthermore, if Geico’s interrogatory was actually as limited

as it now asserts, this dispute would be moot. Weimar has provided

Geico with a list of claims files Weimar believes were mishandled.

Were this dispute actually a question of Weimar “identif[ing],

from the review that he has already conducted, those claim files

for which it contends a deductible was applied when it should not

have been,” the original motion to compel and this motion for

revision presumably would never have been brought. (ECF No. 41.)

This dispute exists because Geico is asking for more than that.

The motion for revision is DENIED.

B.   Motion for Clarification

     In the alternative, Geico asks “that this Court clarify its

Order and state whether or not it intends for its Order to protect

Plaintiff from the disclosures of the results of his review for

the duration of this litigation, or, in the alternative, whether

it intends that Plaintiff be protected from disclosing the results

of this review until later.” (ECF No. 41.)


                                 - 9 -
     If Geico is asking if the court’s ruling was based on Weimar’s

attorney work product objection, it was not. The court expressly

declined to consider Weimar’s arguments about why the state court’s

order should not have been granted, including his work product

objection. The court’s ruling was based on the specific issues

presented in the motion to compel and was not intended to address

any future discovery disputes that might arise between the parties.

     There is one aspect of the court’s prior order that does need

to be clarified. At the time of its order, the court was under the

impression that Weimar’s list of mishandled claims files took the

form of a sworn supplement to his interrogatory response. According

to Geico’s reply to Weimar’s response to the motion for revision,

this is not the case. (ECF No. 50.) The court thus CLARIFIES that

Weimar’s list of mishandled claims should have taken the form of

a sworn supplement to his interrogatory response. The court ORDERS

that Weimar shall provide such a sworn supplement within five days

of entry of this order.

C.   Motion for Sanctions

     Weimar argues that Geico should be sanctioned for filing this

motion for reconsideration under Federal Rule of Civil Procedure

37(a)(5)(B) and Local Rule 7.3(c). In light of the fact this motion

is at least partially successful, the court DENIES the motion for

sanctions.

                            III. CONCLUSION
                                   - 10 -
     For the reasons above, the motion for revision is DENIED, the

motion to clarify is GRANTED IN PART, and the motion for sanctions

is DENIED.

     IT IS SO ORDERED.

                              s/ Tu M. Pham
                              TU M. PHAM
                              United States Magistrate Judge

                              March 4, 2020
                              Date




                                - 11 -
